United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1578
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Western District of Missouri.
                                        *
Walter J. Hill,                         *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: October 13, 2008
                                Filed: March 9, 2009
                                 ___________

Before COLLOTON, BOWMAN, and BENTON, Circuit Judges.
                         ___________

PER CURIAM.

      Walter J. Hill appeals from the order of the District Court1 denying his motion
to suppress evidence. We affirm.

       In March 2007, the Kansas City, Missouri, Police Department was searching
for a female murder suspect who reportedly had changed her appearance to look like
a man. A detective working the case saw several people leave the Kansas City


      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri, adopting the Report and Recommendation of the Honorable
Robert E. Larsen, United States Magistrate Judge for the Western District of Missouri.
residence where police believed the murder suspect was staying. When those people
got into a Buick LeSabre and drove away, the detective asked two officers to do a
vehicle check to see if the suspect was among those in the car. The officers followed
the LeSabre for a short distance and observed the driver commit three traffic
violations (failing to signal twice and driving in the wrong lane) before pulling the car
over.

        The LeSabre's windows were darkly tinted, so the officers asked the occupants
to roll down the windows. When they did so, one of the officers saw a rifle barrel on
the floor of the back seat near Hill's feet. The occupants were removed from the car
and detained for various reasons. The LeSabre was searched before it was towed.
Officers found two rifles and ammunition. Hill was charged in a one-count indictment
as a felon in possession of a firearm. The District Court, after an evidentiary hearing,
denied Hill's motion to suppress the evidence retrieved from the LeSabre. Hill then
entered a conditional guilty plea, reserving the right to appeal the denial of his
suppression motion. He now exercises that right. We review the District Court's
factual findings for clear error and its legal conclusions de novo. United States v.
Cartier, 543 F.3d 442, 445–46 (8th Cir. 2008), cert. denied, ___ U.S. ___ (2009).

       For his only issue on appeal, Hill contends that the reliability of the Kansas City
Police Department's confidential informant was unverified and the information
received from that person was so vague that the officers' "seizure" of Hill "was not
supported by reasonable suspicion." Br. of Appellant at 4. We assume Hill is
referring to the information that police received regarding the murder suspect, which
led them to the residence where the individuals were observed getting into the
LeSabre. But the officers did not develop reasonable suspicion or probable cause to
stop the LeSabre because of any information that was given to the police by an
informant. When the officers stopped the vehicle, they had seen the driver commit
three traffic violations, a fact that Hill does not dispute, and that is why they had
probable cause to stop the car. It is irrelevant how the officers came to be in the

                                           -2-
neighborhood or who they thought might have been in the LeSabre when they pulled
it over. The traffic violations supplied the necessary probable cause for the officers
to make the stop, and as we have said many times, such a stop does not violate the
Fourth Amendment. See, e.g., United States v. Sallis, 507 F.3d 646, 649 (8th Cir.
2007). This is true regardless of any subjective reason the officers may have had for
stopping the vehicle. See Whren v. United States, 517 U.S. 806, 813 (1996)
("Subjective intentions play no role in ordinary, probable-cause Fourth Amendment
analysis.").

      We see no error of law or fact and affirm the order denying Hill's motion to
suppress.
                     ______________________________




                                         -3-